Title: To John Adams from Jean Luzac, 16 April 1782
From: Luzac, Jean
To: Adams, John



Leyden 16. April 1782
Honorable Sir

The corporate Body of Manufacturers and Merchants of this City having presented yesterday to the Honorable Great-Council of Leyden an Address of thanksgiving and further prayer, concerning the future Commerce of our Republic with the United-States of America, I find myself honored with their orders to present Your Excellency with some printed Copies of it. This epoch, Sir, is one of the most desirable I could ever wish: Zealous for the good of my Country, and rejoicing in the noble exertions of my Fellow-Citizens for its prosperity, by a mutual friendship and intercourse with our Sister-Republic, it is a peculiar satisfaction to me, that those very circumstances afford me an opportunity of testifying to Your Excellency their ardent wishes for our common Cause, the Cause of Liberty and Mankind, and their sincere regard for a Minister, who by his personal talents and character inspires them with a true esteem and affection for those he represents.

I am with deep respect, Honorable Sir, Your Excellency’s Most obedient and very humble Servant
J. Luzac

